Exhibit 10.02

 

Summary of Lease Agreement between Versant Gmbh and  DIC DP Hamburg Halenreie
Gmbh, dated July 17, 2009. (Original document in German)

 

On July 17, 2009, Versant’s subsidiary, Versant Gmbh (“Versant Germany”) entered
into an agreement with DIC DP Hamburg Halenreie Gmbh, pursuant to which Versant
Germany will lease approximately 10,200 square feet of space in a commercial
office facility located in Hamburg, Germany for a term of sixty months,
commencing on December 1, 2009 and expiring on November 30, 2014. Versant has
the option to extend the term of the lease for up to two additional three-year
periods at an inflation adjusted monthly rent. 

The leased property is located at Halenreie 40-44, 22359 Hamburg, Germany and
includes 884m² of office space, 63m² of storage space and 15 parking places. 
The initial monthly rental is as follows:

 

Office Rental

 

9,503.00

€

Storage Rental

 

283.50

 

Parking Space Rental

 

375.00

 

Ancillary Costs

 

2,367.50

 

German VAT @ 19%

 

2,380.51

 

Total Monthly Rental

 

14,909.51

€

 

The monthly rental is subject to an annual adjustment based on the German
General Price Index, similar to the U.S. Consumer Price Index, using a common
index reference period (2005=100).  The Operating Costs included in the rent are
similar to those costs or expenses which are customarily reimbursed to
commercial lessors in the United States as rent, including common area
maintenance, heating etc., and are subject to changes based upon actual costs
and Versant’s consumption, and in some cases based on the percentage of the
office complex leased by Versant Germany. Versant Germany will receive one
month’s rent abatement in January 2010. Any tenant improvement costs will be
borne by Versant Germany.

 

Under the lease, Versant Germany is required to pay and maintain a security
deposit of approximately 45,000€.

 

The lease requires Versant Germany to maintain certain insurance coverage,
including liability insurance, office insurance and business interruption
insurance and, as is customary in commercial leases, requires Versant to
indemnify the lessor for certain damages or liabilities related to Versant
Germany’s use and occupancy of the leased premises.  The lease in many cases
limits the landlord’s liability to Versant Germany for certain acts or omissions
of the landlord to acts or omissions that involve gross negligence or willful
misconduct on the part of the landlord, and the lease also provides that Versant
Germany may not recover damages for lost profits.

 

--------------------------------------------------------------------------------